     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 1 of 42



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

                                                 )
CYNTHIA WETZEL, on behalf of herself             )
and all other New Mexico consumers               )         Case No.: 20-cv-1213
similarly situated,                              )
                                                 )         CLASS ACTION COMPLAINT
                Plaintiff,                       )
                                                 )         JURY TRIAL DEMANDED
     v.                                          )
                                                 )
DIESTEL TURKEY RANCH                             )
                                                 )
                Defendant.                       )



                                 CLASS ACTION COMPLAINT

          Plaintiff Cynthia Wetzel (“Plaintiff”), by and through her undersigned attorneys, brings

this action on behalf of herself and all others similarly situated, based upon personal knowledge

as to herself and her activities, and on information and belief as to all other matters against

Defendant Diestel Turkey Ranch (“Defendant” or “Diestel”), and alleges as follows:

                                    NATURE OF THE CASE

     1.          This is a consumer class action against Defendant Diestel Turkey Ranch, which

markets and sells premium-priced turkey products (collectively the “Turkey Products” listed

below) nationwide through retailers such as Whole Foods and Amazon.com.

     2.          The label of each Diestel turkey product (like that pictured below) and Diestel’s

online advertising uniformly state that Diestel’s turkeys originate from its idyllic, family-run

turkey ranch in Sonora, California (the “Sonora Ranch”), where turkeys are represented to be,

among other things, “[t]houghtfully raised on sustainable family farms with plenty of fresh air

and space to roam [and] are given individual care and a wholesome diet,” “slow grown,” and

Diestel workers reportedly “walk the flock every day.” Defendant invites the public to visit the




                                            Page 1 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 2 of 42


Sonora Ranch to see the turkeys and conditions for themselves. Diestel’s representations

indicate to consumers that its turkeys are not raised on typical factory farms.




     3.        To further bolster its representations that its turkeys are from its Sonora Ranch,
not from typical industrial farms, Defendant also represents that its turkeys are raised in
conformance with the highest animal welfare standards under the Global Animal Partnership
(“GAP”) Animal Welfare Certified program. The GAP scale, which ranges from one to five,
indicates how closely the conditions under which an animal was raised mimic the animal’s
natural environment, with five being the best, which helps consumers distinguish products that
are from factory farms and those that are not. Defendant markets its Turkey Products as



                                           Page 2 of 42
         Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 3 of 42


    coming from turkeys raised in a manner consistent with either GAP “Animal Welfare Rating 3
    Enhanced Outdoor Access” or “Animal Welfare Rating 5+ Animal Centered” standards.
    Defendant widely advertises its Turkey Products as meeting high levels of GAP animal welfare
    certification standards, despite raising a large proportion of its turkeys in a manner that fails, in
    numerous significant respects, to meet even the lowest tier of GAP’s certification standards.
         4.        Additionally, Diestel Turkey Ranch in Sonora, California is a turkey processing
    company that sources the overwhelming majority of its turkeys from growers outside of Sonora,
    California, at typical factory farms (the “Off-Site Facilities”), where turkeys are raised in large,

    overcrowded metal sheds that lack sufficient space to engage in natural behaviors and are often
    mired in manure and slaughterhouse waste            — i.e., not ranches or ranch-like conditions
    depicted at the Sonora Ranch. Furthermore, despite widely advertising its Turkey Products as
    meeting high level animal welfare and GAP certification standards, Diestel raises a large
    proportion of its turkeys in a manner that fails, in numerous significant respects, to meet even
    the lowest tier of GAP’s certification standards.
         5.        Each of Defendant’s misrepresentations creates an overall marketing scheme that
    misleads the public as to the origin of Diestel’s Turkey Products, including the conditions under
    which the turkeys are raised. The use of factory farming techniques means that Defendant’s
    turkeys commonly suffer from, among other things, overcrowding, illness, injury, pain, filth,
    excessive confinement, lack of enrichment, and premature death.
         6.        Defendant knows that consumers care about animal welfare, and are willing to
    pay extra money for products that they believe come from animals that were raised outdoors on
    a family-run ranch, where they were treated “thoughtfully” as Defendant represents with
    “plenty of room to roam” and “fresh air” – in other words not from a typical industrial farm.
    Defendant exploits the growing consumer demand for non-factory farmed, humanely raised1
    animal products through these misrepresentations, that are intended to induce consumers to pay



1
  Defendant previously represented its Turkey Products as “Humanely Raised.” Upon information and
belief, this phrase was only phased out in favor of “Thoughtfully Raised.” Defendant’s interchangeable
use of these phrases capitalizes on the widespread consumer confusion over the meanings of these and
similar marketing claims.


                                               Page 3 of 42
            Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 4 of 42


    significant premiums for Diestel’s Turkey Products that consumers reasonably believe come
    from turkeys that were “thoughtfully raised” on the Diestel family’s Sonora Ranch.
            7.     Although there is a labeling process involving the USDA, internal reporting has
    indicated how unreliable these meat and poultry labels are. An excerpt from executive summary
    of the USDA OIG report states:


                  “As a result, meat, poultry, and egg product labels may reflect
                  inaccurate       statements     and       claims     made       by
                  establishments. Additionally, there is reduced assurance that
                  establishments’ generic labels meet requirements. Based on our
                  sample results, we estimated that approximately 2,038 (15.00
                  percent) of the approved required labels and 161 (18.34 percent) of
                  the approved generic labels may have one or more exceptions.”2

            8.     As a result of Defendant’s misrepresentations about its turkey products from the
    Sonora Ranch, consumers paid more for Diestel Turkey Products and suffer harm in the form of
    paying a higher price for them than they would have paid if they had known that Diestel turkeys
    were raised at the agro-industrial Offsite Facilities.
            9.     Plaintiff brings this class and private attorney general action against Defendant,
    on behalf of herself and the proposed classes, in order to seek damages and injunctive relief for
    Defendant’s false and misleading representations regarding its turkey products. Defendant’s
    misrepresentations constitute violations of the New Mexico Unfair Practices Act § 57-12-1, et
    seq. (“UPA”) and New Mexico’s False Advertising Law, § 57-15-1, et seq. (“FAL”).
                                                 PARTIES
            10.    Plaintiff Cynthia Wetzel is a resident of Santa Fe, New Mexico and has been at

    all material times.
            11.    Plaintiff went to Whole Foods Market on Cerrillos Road in Santa Fe, New
    Mexico in approximately November 2018 to purchase a turkey for her family’s Thanksgiving
    meal.




2
    https://www.usda.gov/sites/default/files/audit-reports/24601-0002-23.pdf


                                                Page 4 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 5 of 42


     12.       Plaintiff chose to shop for the turkey at Whole Foods because of Plaintiff's
knowledge of Whole Foods animal rating system. Plaintiff viewed the signs in the Whole Foods
meat department regarding the store’s commitment to high animal welfare standards, and
Plaintiff believed that Whole Foods was selling products that satisfied those standards. At the
time of the purchase, Plaintiff believed that Whole Foods sold a better product and that animals
sold at Whole Foods were treated better than animals sold at other grocery store retailers.
     13.       Plaintiff intended to purchase a turkey that had been humanely raised, a turkey
that had been happy during its life, and a turkey raised in a good environment.

     14.       Plaintiff cannot purchase meat marketed as from humanely and happily raised
animals at all times, but chose to do so for Thanksgiving because of the importance of the
family holiday meal. For previous Thanksgiving holiday meals such as in 2017, Plaintiff’s
budget did not allow her to buy a turkey with a rating.
     15.       Plaintiff's budget did not allow her to purchase the most expensive turkey
available at Whole Foods in 2018 either; instead she purchased the best one that she could given
her budget that year. Plaintiff remembers that the turkey that she purchased to be priced
approximately twice as much as other turkeys available at Whole Foods that were not marketed
as humanely, happily raised turkeys.
     16.       Plaintiff believed that the turkey that she purchased in 2018 was a humanely,
happily raised turkey because of the rating system number applied to the turkey, which
corresponded to the rating system information available in the store.
     17.       Plaintiff believed that she could feel better about herself for purchasing a turkey
that had a higher animal welfare rating than a turkey that did not have promises that the turkey
was humanely and happily raised.
     18.       Plaintiff relied on both Whole Foods and Diestel’s representations regarding
high animal welfare standards in deciding on which turkey product to purchase and how much
to pay.
     19.       Plaintiff purchased a Diestel Turkey product, brought it home, and took a photo
of the product in her kitchen sink, photo reproduced here:




                                          Page 5 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 6 of 42




      20.         Plaintiff was misled and deceived by the representations made by Whole Foods
and Diestel regarding the rating system for animals sold at Whole Foods and rating on the
actual product.
      21.         If Plaintiff had known the truth about Whole Foods animal rating system and
Diestel’s turkeys, Plaintiff would not have bought it at all or would not have paid as much as
she did for it.
      22.         Plaintiff purchased and paid higher prices for the Diestel turkey products based


                                            Page 6 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 7 of 42


on Defendant’s representations that its turkeys were from a small, family-run ranch in Sonora,
California, including but not limited to, the turkey products being “thoughtfully raised” outside
with fresh air – not raised in a manner consistent with factory farming. However, many of
Diestel’s turkeys were in fact raised under typical factory farm conditions at Off-site Facilities.
Had Plaintiff, and other Class members, known the truth that Diestel’s turkey were not raised at
the Sonora Ranch, they would not have purchased those products, or would not have paid the
inflated prices for them. If Diestel were to disclose the truth about its Turkey Products,
consumers, including Plaintiff, would be better able to make an informed choice about whether

to purchase them at the prices offered. Plaintiff would be interested in buying another Diestel
Turkey Product that is truthfully advertised with animal welfare claims consistent with not
being from a factory farm.
     23.       Defendant Diestel Turkey Ranch is a California corporation with a principal
place of business located at 22200 Lyons Bald Mountain Road, Sonora, California 95370. It
sells, or during the applicable statute of limitations has sold, its Turkey Products in New
Mexico and across the country online (through its website and Amazon) and through major
retailers like Whole Foods Markets.
      24.       Plaintiff alleges, on information and belief, that at all relevant times Defendant’s

agents, employees, representatives, executives, directors, partners, and/or subsidiaries were

acting within the course and scope of such agency, employment, and representation on behalf of

Defendant.

                                JURISDICTION AND VENUE

     25.       Diversity subject matter jurisdiction exists over this class action pursuant to the

Class Action Fairness Act of 2005, Pub. No. 109-2, 119 Stat. 4 (2005), amending 28 U.S.C. §

1332, at new subsection (d), conferring federal jurisdiction over class actions involving: (a) 100

or more members in the proposed class; (b) where at least some members of the proposed class

have different citizenship from some defendants; and (c) where the claims of the proposed class

members exceed the sum or value of five million dollars ($5,000,000) in the aggregate. 28



                                           Page 7 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 8 of 42


U.S.C. § 1332(d)(2) and (6).

      26.      While the exact number of members in the proposed class is unknown at this

time, Plaintiff has reason to believe that thousands of consumers purchased Defendant’s Turkey

Products throughout New Mexico and the United States during the relevant time period. The

number of class members could be discerned from the records maintained by Defendant.

      27.      While the exact damages to Plaintiff and the members of the classes are

unknown at this time, Plaintiff reasonably believes that their claims exceed five million dollars

($5,000,000) in the aggregate.

      28.      This Court has personal jurisdiction over the parties in this case. Plaintiff resides

in this District, purchased Turkey Products in this District, and was injured thereby in this

District. Further, by filing this Complaint, Plaintiff consents to this Court having personal

jurisdiction over her. Defendant, a citizen of California, is authorized to, and in fact does,

conduct substantial business in New Mexico, including in this District, where Plaintiff

purchased its products. Defendant purposefully avails itself of the laws of New Mexico to

market, promote, distribute, and sell the Turkey Products to consumers in New Mexico and this

District.

      29.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District and because Defendant:

               (a) has intentionally availed itself of the laws and markets within this District
               through the promotion, marketing, distribution and sale of its products in this
               District;
               (b) does substantial business in this District; and
               (c) is subject to personal jurisdiction in this District.
                                  FACTUAL ALLEGATIONS
      30.      Defendant sells or, during the applicable statute of limitations, has sold, its

Turkey Products in New Mexico and across the country online (through its website and


                                            Page 8 of 42
         Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 9 of 42


    Amazon) and through major retailers like Whole Foods Markets.
         31.      Defendant Diestel Turkey Ranch processes, distributes, and sells turkey products
    in the United States including the following (referred to collectively here as the “Turkey
    Products”):
         • Naturally Smoked Whole Turkey;
         • Naturally Oven Roasted Whole Turkey;
         • Organic Oven Roasted Whole Turkey;
         • Organic Heirloom Whole Turkey;

         • Organic Whole Turkey;
         • Low Sodium Oven Roasted Turkey Breast;
         • Organic Roasted Turkey Breast;
         • Organic Honey Roasted Turkey Breast;
         • Organic Pre-Sliced Smoked Turkey;
         • Organic Pre-Sliced Oven Roasted Turkey;
         • Diestel Non-GMO Project Verified Young Turkey;
         • Original Diestel Turkey;
         • Petite Turkey;
         • Diestel Turkey Chorizo;
         • Fully Cooked Drums and Thighs;
         • Natural Burgers;
         • Boneless Young Turkey Roast;
         • Heidi’s Hens Organic Breast Roast;
         • Diestel Ground Turkey
         • Bone-In Breasts Young Turkey Breast; and
         • Brined Turkey Breast.3




3
 Discovery may indicate that additional products should be included within the scope of this Complaint,
and Plaintiff reserves the right to add those products.


                                             Page 9 of 42
         Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 10 of 42


         A.      Diestel’s Sonora Ranch Representations Are Likely to Deceive
         Reasonable Consumers Into Thinking That Diestel Has One, Idyllic Location
         Where It Raises Its Turkeys. In Reality, Diestel Raises Less Than 1% of the
         Turkeys in These Picturesque Conditions.
         32.       Defendant’s packaging for the Turkey Products, and on its website, uniformly
    and consistently state on the principle display panels of the product labels that they are from the
    “Diestel Turkey Ranch” “family farm” in Sonora, California. The packaging for the Turkey
    Products further bolsters the representation that Diestel turkeys are not from a typical industrial,
    factory farm by stating that the turkeys are, among other things, “thoughtfully raised” with
    “plenty of room to roam” and “fresh air,” “Diestel turkeys are slow grown,” and “Family Secret
    #1 [is to] Walk the flock each day.”
         33.       Defendant has promoted “A Family-Run Sustainable Ranch” on its website4 and
    encourages consumers to visit to the Sonora Ranch. On its website during the class period,

    Defendant promoted the “family-run ranching tradition” of “free-range turkeys from our
    beautiful ranch in the Northern California foothills.”5




         34.       Diestel advertising brochures have been available at Whole Foods stores across
    the country without the need to purchase any products. Defendant references and pictures only
    the Sonora Ranch, “a family run sustainable ranch.” The leaflet includes imagery of turkeys


4
  The images of Defendant’s website appeared during the applicable class period. However, at a certain
point during the pendency of the previous case against Defendant and during the class period, Defendant
removed many representations depicted here.
5
  Diestel Turkey Ranch, http://diestelturkey.com/; Farms of Tuolumne County, Diestel Family Turkey
Ranch, https://farmsoftuolumnecounty.org/farms/diestel-family-turkey-ranch/ (last visited August 5,
2019) (“Feel free to come by and visit the ranch and our onsite salesroom.”)




                                              Page 10 of 42
    Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 11 of 42


grazing freely on green pastures, accompanied by the text “Slow Grown Turkeys from the
Diestel Family Ranch.” In the leaflet, Defendant recites its alleged belief that “turkeys should
be raised in the most natural environment possible,” alongside images of grazing turkeys. The
representations and imagery in this leaflet are consistent with similar representations and
imagery on Defendant’s website, which focus on the idyllic Sonora Ranch and the conditions
there in order to demonstrate to consumers that Diestel’s turkeys are not from a factory farm
and are treated with high animal welfare standards.




                                         Page 11 of 42
Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 12 of 42




                            Page 12 of 42
         Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 13 of 42


         35.       Defendant’s representations carry over to advertisements with retailers, such as
    this one for Bi-Rite Market, in which Defendant gives the impression that all turkeys are from
    the Sonora Rach and are “range grown, never caged.”




         36.       Defendant’s advertising gives reasonable consumers the false impression that all
    of the Turkey Products are made from turkeys that were “Thoughtfully Raised” on the Sonora
    Ranch.
         37.       Upon information and belief, Defendant sends its turkeys to the Sonora Ranch
    only for slaughter and processing. Some turkeys never make it to Sonora Ranch at all and are
    slaughtered and processed far away from Sonora and outside California, at the conclusion of
    lives spent in deplorable conditions at Off-Site Facilities.6
         38.       In contrast to its representations to consumers, Defendant admitted to
    government regulators, as detailed in a 2013 California Regional Water Quality Control Board

6
 Upon information and belief, the Sonora Ranch houses a five-acre processing facility, a slaughterhouse,
and wastewater treatment plant.


                                               Page 13 of 42
         Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 14 of 42


    report on the Sonora Ranch, that it “raise[d] several hundred chickens and turkeys [at the
    Sonora Ranch] for non-commercial purposes. Commercial turkeys are raised off-site and
    delivered by truck to the Ranch for processing.”7
         39.       Upon information and belief, Defendant slaughters approximately 2 million
    turkeys each year.
         40.       According to California Regional Water Quality Control Board, Defendant’s
    turkeys originate from Off-Site Facilities, even though they may end up at the Sonora Ranch for
    slaughter.

         41.       On November 23, 2015, the Wall Street Journal and Washington Post reported
    on a nine-month undercover investigation of Defendant (the “Investigation”).8                    The
    Investigation included extensive footage of Sonora Ranch as well as a second facility owned
    and operated by Defendant in the city of Jamestown in Tuolumne County, California
    (“Jamestown Facility”).
         42.       Upon information and belief, the Jamestown Facility is an agro-industrial
    operation with approximately 26 poultry barns, warehousing anywhere from 7,000 to 17,000
    Diestel Turkeys per barn.
         43.       The Jamestown Facility and other similar large scale, agro-industrial operations
    run by Defendant are materially different from what Defendant leads the public to believe about
    its purportedly idyllic Sonora Ranch. These google earth images show the visual, stark
    difference9:




7
  California Regional Water Quality Control Board,
http://www.waterboards.ca.gov/centralvalley/board_decisions/adopted_orders/tuolumne/r5-2013-
0112.pdf (2013) (emphasis added).
8
  Wall Street Journal, “Video Shows Abuse at Whole Foods Turkey Supplier, Activists Say” (Nov. 23,
2017), http://www.wsj.com/articles/video-shows-abuse-at-whole-foods-turkey-supplier-activists-say-
1448328713.
9
  First: satellite view of Sonora Ranch. Google Earth, https://www.google.com/earth/, captured Jan. 27,
2017. Second: satellite view below of Off-Site Jamestown Facility. Google Earth,
https://www.google.com/earth/, captured Oct. 12, 2019.


                                              Page 14 of 42
Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 15 of 42




                            Page 15 of 42
        Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 16 of 42


        44.      Defendant’s advertising and labeling of the Turkey Products as originating from
 the Sonora Ranch is false, misleading, and intended to induce consumers to purchase
 Defendant’s Turkey Products, at a premium price, while ultimately failing to meet consumer
 expectations. These representations deceive and mislead reasonable consumers into believing
 that the Turkey Products are from the Sonora Ranch, not a typical factory farm, when they are
 not.
        45.      In reality, less than 1% of Diestel’s turkeys are raised at the Sonora Ranch.
 Instead, Diestel sells turkeys from approximately eight off-site facilities and purchases raw

 material (bird parts) from suppliers outside of Sonora and outside of California and then
 packages them as Diestel products from Sonora Ranch.


        B.       Diestel’s “Thoughtfully Raised” Statements Are Likely to Deceive A
        Reasonable Consumer Into Thinking That the Turkeys Are Raised in Fresh
        Air, Roam Outdoors in Fields, and Receive Individual Care. In Reality,
        Turkeys Live in Sheds with Thousands of Other Birds and “Care” is Culling
        Sick and Dead Birds.
        46.      Although Defendant falsely claims that its turkeys are “Thoughtfully Raised with
 plenty of fresh air and space to roam, whether indoors or outdoors,” the turkeys are rarely, if
 ever, allowed outside the agro-industrial barns where they spend their lives.10
        47.      In reality, most of Defendant’s turkeys are raised in typical commercial poultry
 barns that house up to 17,000 birds at a single time.

        48.      Satellite images of Defendant’s turkey barns taken over the turkeys’ lifespan
 indicate that turkeys are not outdoors and not on any range. Instead, the satellite images indicate
 that the turkeys live and defecate inside the barns.
        49.      Upon information and belief, Defendant has allowed the turkeys outside the
 barns only for staged inspections.11

10
   Deposition of Kent Larson, at 19-20. When asked whether he saw the turkeys out, Mr. Larson
answered, “I have not—in 20 years, the first time I ever saw turkeys out was in May of last year.” Mr.
Larson continued, “I looked up from my living room. And you’ll see in one of the photos, I saw masses of
turkeys out, smaller turkeys, out in buildings that I had never seen them out before. And so I was
shocked—not shocked but surprised. So I took a photo.”
11
   Id. at 35:9-13. After explaining that the turkeys were out in October 2016, “then they were never out
again,” Mr. Larson stated, “Well, if someone was to come along and inspect at that time, everything


                                             Page 16 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 17 of 42


       50.       Upon information and belief, the California Regional Water Quality Control
 Board does not freely permit the turkeys to be “Range Grown.” The false nature of Defendant’s
 advertising is well-known to the community surrounding Defendant’s Off-site Facilities’
 operations. A neighbor of a Diestel facility located at 10700 La Grange Road, Jamestown,
 California 95327 (the “Jamestown Facility”) states it is “general knowledge” “about what’s out
 here compared to what’s being advertised.”12 The neighbor describes the local communication
 regarding Defendant and its operations as “like just a slight little wink/nod type thing. ‘We
 know what’s going on’.”13

       51.       Upon information and belief, and directly contrary to Defendant’s advertising
 and labeling, undercover footage of the Jamestown Facility demonstrates that turkeys used in
 the Turkey Products are not raised under the highest animal-welfare standards at the Sonora
 Ranch. To the contrary, Diestel’s turkeys are raised in a manner consistent with typical factory
 farming conditions as evidenced by the following published observations:14
       • turkeys were raised in over-crowded barns15;
       • turkeys were found languishing or dead;
       • turkeys suffered from excessive confinement;
       • turkeys were covered in feces;
       • turkeys were trapped in feces that covered much of the barn floor, up to one-half foot
        deep;
       • turkeys suffered from swollen-shut eyes, swollen nostrils, open wounds, and/or bruises;




would look normal on those days because everything is out, everything is to the standard. And then when
the inspection is over, closed back up and they go back in.”
12
   Direct Action Everywhere SF Bay Area is the Plaintiff in a lawsuit filed against Diestel Turkey Ranch
in Alameda County Superior Court in January 2017, Case No. RG17847475 (“Direct Action Lawsuit”).
The nonprofit Plaintiff conducted an undercover investigation at Diestel Turkey Ranch facilities and
issued a report titled “A Deadly Feast: What You are Not Told About Your Thanksgiving Turkey.” Direct
Action Lawsuit, Deposition of Kent Larson (“Larson Depo.”), at 14:4-5.
13
   Id. at 15: 3-5.
14
   Direct Action Everywhere, “A Deadly Feast,” http://directactioneverywhere.com/s/A-Deadly-Feast.pdf
(last visited July 10, 2019).
15
   A 2014 Consumer Reports survey found that 90% of consumers expect that “humanely raised” animals
are raised with adequate living space. Animal Welfare Institute, supra n.2, at 10.


                                             Page 17 of 42
    Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 18 of 42


     • turkeys were missing large patches of feathers as a result of pecking one another and/or
       de-feathering from extreme stress;
     • turkeys were routinely subject to debeaking and/or beak-trimming;
     • turkeys suffered from grossly inflamed and swollen crops, which are located near a
       turkey’s throat;
     • turkeys labored to breathe in an enclosed barn environment dense with ammonia and
       particles of dried feces and feathers; and
     • turkeys were subject to high mortality rates, with as many as 7% of birds in a barn dying

       in a single week.

Many Diestel birds missing large portions of feathers, covered with feces, sometimes stuck in
feces a half-foot deep, 2015.




                                          Page 18 of 42
    Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 19 of 42


The turkey pictured below is stuck in manure inside a Diestel barn.




Turkeys, pictured below, crowded inside a barn at Diestel’s Jamestown facility, 2015. These
turkeys were slaughtered and sold as “Thoughtfully Raised” and/or “Humanely Raised.”




                                         Page 19 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 20 of 42


Diestel birds are debeaked, where a portion of the beak is burned off, an inefficient and painful
process that in some cases leads to ongoing pain and even death, 2015.




Diestel turkeys were sometimes packed so densely that some were helplessly trampled to death,
2015




                                          Page 20 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 21 of 42


       52.       Diestel reinforces the representation that its turkeys are raised on the Sonora
 Ranch, and not on factory farms, by using animal-raising claims, such as “thoughtfully raised”
 on “sustainable family farms” with “plenty of fresh air” and “room to roam.” Consumers are led
 to believe based on these statements that Diestel’s turkeys are raised on the Sonora Ranch and
 not raised under typical agro-industrial conditions that would not meet these characterizations.
       53.       For example, Defendant’s website, reproduced in relevant part here, prominently
 stated in the header that its turkeys are “Thoughtfully Raised” based on the Diestel family’s
 commitment to “sustainable farming” and providing the birds with “plenty of fresh air and

 space to roam” and “given individual care”:




       54.       Defendant’s website expanded upon the “Thoughtfully Raised” representations,
 claiming that its turkeys are “Thoughtfully Raised with plenty of fresh air and space to roam,
 whether indoors or outdoors” and “our turkeys are given individual care” in connection with
 stating that “we were the first turkey producer in the country to obtain a GAP 5+ Rating.”16




16
   Diestel Turkey Ranch, http://diestelturkey.com/thoughtfully-raised/the-diestel-difference/ (last visited
July 10, 2019). The “plenty of fresh air and room to roam” has since been moved to
https://diestelturkey.com/we-love-our-birds-and-then-some/ (last visited on July 10, 2019).


                                              Page 21 of 42
    Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 22 of 42




     55.      Defendant’s packaging of its Turkey Products also includes these “Thoughtfully
Raised” representations, including the Products featured below:




                                        Page 22 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 23 of 42




     56.       On its website, Defendant posted a video called “Meet the Ranchers,” in which it
claims that Defendant’s practices are different from conventional agriculture:




                                         Page 23 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 24 of 42


      57.       Defendant creates and posts videos online that give the impression that all of its
Turkey Products are range grown. The video below shows Diestel family members outside with
turkeys in fields:




      58.       Defendant described pasture raising birds without qualification as to which birds
are raised this way creating the impression that they are all pasture raised on the Sonora Ranch:




                                          Page 24 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 25 of 42


       59.       Defendant made further explicit representations regarding its care for the turkeys
 at the Sonora Ranch, such as assertions regarding fresh air, space to roam, outdoor access, and
 individual care.17 Defendant asserted on its website, reproduced below, and its product labels
 that it “walk[s] the flock every day,” spends time with birds in the field, and makes sure that the
 turkeys “have the best environment possible”:




       60.       Diestel’s advertising consistently indicates that its turkeys are range grown on
 the pasture at the Sonora Ranch:




       61.       Defendant’s advertising of its Turkey Products creates the impression that its
 turkeys are thoughtfully raised on the Sonora Ranch in compliance with the highest animal
 welfare standards, including that they are range and slow grown with plenty of fresh air and
 room to roam.
       62.       In reality, birds are raised in crowded sheds with thousands of other birds and the
 sheds are surrounded by barren land that is not home to outdoor turkeys. The crowding is so
 intense enough that Diestel conditions the beaks in order to prevent cannibalism. Diestel’s
 contracts with its growers do not have any requirements for thoughtful raising by any definition.
 Instead of individual care, Diestel’s veterinarian visits Diestel’s operations only four times a

17 Diestel Turkey Ranch, http://diestelturkey.com/thoughtfully-raised/ (last visited Nov. 13, 2017).


                                              Page 25 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 26 of 42


 year and sees only 2-3 farms per visit and has documented double digit mortality inside the
 sheds. Walking the flock actually means picking up dead birds to discard them.


       C.        Diestel’s Third-Party Certification Statements Are Likely to Deceive
       Reasonable Consumers Into Thinking that Diestel’s Entire Operation
       Satisfied the Highest Standards. In Reality, Less than 1% of The Birds Enjoy
       GAP Step 5/5+ Conditions.


       63.       On its website, Defendant represented that it “embraces strict animal welfare
 practices” and adheres to third party Global Animal Partnership (GAP) animal welfare
 standards.18 Defendant also emphasizes “GAP 5+” while making humanely raised and
 harvested claims. The GAP 5-Step rating system allows turkey products to be rated at Step 1,
 Step 2, Step 3, Step 4, Step 5, or Step 5+. A turkey producer may produce certain products that
 do not achieve any GAP Step rating, not even the lowest rating of Step 1. That same turkey
 producer may also produce turkey products that are rated Step 5+. The standards are determined
 by GAP and the audits are conducted less than once a year by auditors, who purportedly audit
 for compliance with GAP’s standards for each particular step rating. According to GAP’s
 website, each farm must be audited individually in order to receive a rating rather than a
 company as a whole.
       64.       Diestel emphasizes its GAP Step 5+ rating in its marketing materials, including
 on Facebook, when describing the animal welfare standards applied to its turkeys including for
 example its “Thoughtfully Raised” representations19 creating the impression that all of Diestel’s
 Turkey Products are raised on the Sonora Ranch consistent with GAP 5+ standards.




18
   Diestel Turkey Ranch, http://diestelturkey.com/thoughtfully-raised/global-animal-partnership-ratings/
(last visited Nov. 13, 2017); https://diestelturkey.com/about/the-diestel-difference/ (“we make only
choices we’d be proud to talk about—like deciding to become one of the first turkey producers to earn a
Global Animal Partnership Step 5 rating”) (last visited August 6, 2019).
19
   See, e.g., http://diestelturkey.com/thoughtfully-raised/the-diestel-difference/ (last visited Nov. 13,
2017).


                                             Page 26 of 42
    Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 27 of 42




     65.      Defendant, through its other marketing materials, represents that its various
Turkey Products are “GAP-Rated Step 3” and/or come from turkeys raised in compliance with
GAP “Animal Welfare Rating 3 Enhanced Outdoor Access” or “Animal Welfare Rating 5+
Animal Centered” standards.
     66.      Defendant’s representations regarding animal welfare certification from GAP,
reproduced below, contribute to the reasonable belief that all of its turkeys are “Thoughtfully


                                        Page 27 of 42
    Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 28 of 42


Raised.”




     67.      Defendant’s marketing materials and labeling misrepresent that the turkeys are
raised under the highest animal welfare standards at the Sonora Ranch, when in fact most of
Diestel’s turkeys are grown in Off-Site Facilities that no reasonable person would confuse for a
ranch or facility in which turkeys are raised in ranch-like conditions, and are not located in
Sonora, California.
     68.      In reality, less than 1% of Diestel’s birds match the GAP 5 marketing, from at



                                         Page 28 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 29 of 42


least 2012 to 2019. More than 99% of Diestel’s birds are not GAP 5 rated and some are not
GAP rated at all. Diestel purchases bird parts from contractors and does not require the
contractors to be GAP rated. Even when Diestel does achieve a GAP rating for part of its
operations, not all flocks at a particular facility have the GAP rating. Diestel’s turkeys live
approximately four months, but auditors visit facilities at 15 month-intervals, meaning that even
flocks that are sold as GAP rated were never visited by a third-party auditor. Diestel’s purported
third party auditor, GAP, is not independent from the store, Whole Foods, that purchases and
resells Diestel products as GAP rated. If Diestel fails to satisfy audit requirements, its

nonconformances related to how it raises its birds can be cleared even when the birds are in
cold storage. Diestel is also allowed to apply for deviations from a particular standard, and then
still market its birds as having achieved that standard.


     D.      Diestel’s Slow Grown and Proprietary Breeds Statements Are Likely
     to Deceive Reasonable Consumers Into Thinking That Diestel Birds Live
     Long Lives and That Diestel Does Not Use the Common Commercial Breed.
     In Reality, Diestel Birds Also Have Short Lives and Diestel Purchases a
     Common Commercial Breed.
     69.       The Diestel Difference page, 2015 website, states that at Diestel we “give our
animals extra time to grow naturally” and “Diestel turkeys enjoy the freedom of being slow
grown in the clean Sierra Nevada Foothills where they are raised almost twice as long and with
four times as much space as conventional birds.” The Family Secrets page says, “Don’t rush

things. We give our turkeys the time to develop flavor naturally.”
     70.       Diestel markets that its turkeys are raised two months longer and that it uses its
own breeds. When presenting to grocery store chains, Diestel represents that it uses many
different breeds to compare to the rest of the industry that uses only one standard breed. It also
asserts that its birds “are raised almost twice as long and with nearly three times as much space
as conventional birds.”
     71.       In reality, Defendant purchases the most common commercial turkey breed and
slaughters the birds at approximately the same time as the rest of the commercial turkey
industry.



                                           Page 29 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 30 of 42


     E.       Diestel’s Small Family Farm Statements Are Likely to Deceive
     Reasonable Consumers Into Thinking That Diestel’s Birds Are Cared For By
     the Family Members and That the Operation is No Bigger Than the Family.
     In Reality, Diestel Is a Multi-Site, Multi-State Operation.
     72.       On its 2015 website, Diestel published a family photo in front of outdoor turkeys
and referred to its “truly family-owned and operated company.” The website continues with a
“Meet the Family” page and omits any clues to an operation larger than what five family
members can manage. The 2015 website says, “We are one of the last small, family-owned
turkey grower-processors in the United States.” Diestel promotes the small family farm theme
on Facebook with photos, and statements like “Diestel Turkey isn’t just a brand…we are a
FAMILY!” The post links to DiestelTurkey.com’s “Meet the Family” page. In press releases,
Diestel asserts that it is “one of the last small, family owned turkey grower-processors in the
United States.” In the Meet the Ranchers video, promoted on both its website and its Facebook

page, Diestel emphasizes that it is a family run ranch by featuring mom, dad and siblings hand
feeding and interacting with the birds and does not reveal the multi-site and multi-state
operation that slaughters more than a million birds a year.
     73.       In reality, Heidi Diestel cannot even estimate the number of birds that the Diestel
operation grows. Even though she promoted herself in marketing materials as walking the flock,
and put that video on the Diestel website that she managed, Heidi Diestel does not walk the
flock on a daily or even weekly basis and has stated that it is not one of her responsibilities.
Contrary to being a small family farm, Diestel employees 100-300 employees and only six of
those are Diestel family members. Some of the sheds in which birds live their lives are as long
as a football field and some facilities raise 400,000 birds each year.


     F.      Diestel’s No Antibiotics Ever, No Chemicals Statements Are Likely
     to Deceive Reasonable Consumers Into Thinking That Diestel’s Operations
     Are Free of Antibiotics and Chemicals. In Reality, Diestel Doses the Birds
     Thousands at A Time.
     74.       Diestel repeatedly promises consumers “no antibiotics,” which is highly
important to poultry purchasers. The 2015 website says, “our careful farming management and
strict sanitation procedures eliminate the need for us to administer antibiotics.” In the Meet the



                                          Page 30 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 31 of 42


 Ranchers video, Jason Diestel says they “never” feed any antibiotics or chemicals to the
 turkeys. In press releases, Diestel asserts that “Diestel farmers walk the flock every day and pay
 close attention to their health, removing the need for antibiotics.” When presenting information
 to grocery store chains, Diestel represents “No Antibiotics, Hormones or Growth Stimulants,
 Ever.”
       75.       In   reality,   Diestel’s   veterinarian    has   prescribed   antibiotics,   such   as
 oxytetracycline and penicillin, for entire flocks of up to 10,000 birds at a time. Diestel’s bird
 food has been screened for antibiotics and tested positive. Diestel also uses chemicals that

 address bird respiratory problems, E.coli and bacterial infections. Post-slaughter, Diestel uses
 ozone, chlorine and peracetic acid.


      G.      Diestel’s Marketing Exploits Consumer Demand for Meat from
      Animals Not Raised on Large-Scale, Factory Farms.
       76.       Consumers increasingly demand transparency about ingredients and sources that
 is largely driven by a desire to know how their food is made.20 Studies have shown that modern

 consumers, define “healthy” food as food that is “locally sourced or sustainable.”21 The
 sourcing and growing of food, and how that effects its carbon footprint, matters to consumers.
       77.       Many are willing to pay a premium for products that are believed to have come
 from animals that are not from industrial factory farms where they are treated “humanely or”
 “thoughtfully” as numerous consumer studies have documented.22 For instance, a 2007

 consumer survey found that 58% of consumers are willing to pay more for animal products
 labeled as “humanely raised.”23 Similarly, a 2010 survey found that 57% of consumers are
 willing to pay a premium for “food that promises to be produced according to higher ethical
 standards.”24


20
   Cara Rosenbloom, WASHINGTON POST, 9 Ways Millenials are Changing the Way We Eat, February 23,
2018, http://tinyurl.com/yxqv7gct (last visited September 2020).
21
   Id.
22
       Animal     Welfare     Institute,    Consumer    Perceptions    of   Farm     Animal    Welfare,
https://awionline.org/sites/default/files/uploads/documents/fa-consumer_perceptionsoffarmwelfare_-
112511.pdf (last visited July 10, 2019).
23
   Id. at 8.
24
   Id.


                                             Page 31 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 32 of 42


       78.       A 2016 American Society for the Prevention of Cruelty to Animals (“ASPCA”)
 survey found that two-thirds of consumers would be willing to pay more for animal products
 that are “welfare-certified.”25
       79.       A Consumer Reports 2015 survey also found that it is important to consumers
 that food not be produced using standard factory farm methods. For example, 84% of
 consumers said it was “important” or “very important” to improve living conditions for
 animals.26
       80.       Defendant labels and advertises the Turkey Products as from the Sonora Ranch

 to appeal to consumers who are willing to pay a premium for products that they believe to be
 from turkeys raised on the idyllic Sonora Ranch. Defendant bolsters this idea by including
 animal-raising claims such as “Thoughtfully Raised on sustainable family farm with fresh air
 and plenty of room to roam” to target those consumers willing to buy and pay more for an
 animal product subject to higher welfare standards.
       81.       An independent nonprofit organization concluded in 2019 that “thoughtfully
 raised” and similar terms should not be used on food labels because it leads to consumer
 deception.27
       82.       Due to its misrepresentations, Defendant is able to charge a significant premium
 for Turkey Products, some of which are sold for as much as $8.9928 or $9.99 per pound. By way
 of example, and for purposes of comparison, turkey products without animal raising claims
 from other typical agro-industrial facilities sell for as little as $0.59 per pound.29

25
   Animal Welfare Institute, supra n.2, at 7.
26
   Consumer Reports National Research Center, Natural Food Labels Survey (2015), at 3, available at
http://www.consumerreports.org/content/dam/cro/magazine-
articles/2016/March/Consumer_Reports_Natural_Food_Labels_Survey_2015.pdf.
27
   Animal Welfare Institute, Label Confusion 2.0: How the USDA Allows Producers to Use “Humane”
and “Sustainable” Claims on Meat Packages and Deceive Consumers, published in September 2019,
available                                                                                                 at
https://awionline.org/sites/default/files/publication/digital_download/19%20Label%20Confusion%20Rep
ort%20FINAL%20WEB%20II.pdf (last visited July 2020).
28
   See Eat Like No One, Whole Foods Market Turkey Prices 2015, http://www.eatlikenoone.com/whole-
foods-market-turkey-prices-2015.htm.
29
     See Supermarkets with Thanksgiving Turkeys for Under $1 a Pound – or Free!,
http://money.com/money/5023620/thanksgiving-turkey-free-sales-deals-cheap/, last visited July 10, 2019.
Under federal poultry labeling regulations, a poultry product is “misbranded” where its labeling is false or
misleading in any particular. 9 CFR § 381.1.


                                              Page 32 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 33 of 42


     83.        Plaintiff and other consumers like him pay more for Defendant’s Turkey
Products based on their animal-raising claims that their turkeys are treated better than those on
industrial farms.
     84.        A nonprofit organization commissioned a consumer survey specific to Diestel’s
advertising. Survey respondents were exposed to Diestel’s website and video advertising and
then asked questions about their understanding. The findings include:
       a) 91% of respondents thought that Diestel raises it turkeys at “the Diestel family ranch
           in Sonora, California.” In reality, less than 1% of Diestel’s birds are raised at Sonora

           Ranch.
       b) 85% of respondents thought that the turkeys live outside. In reality, the turkeys live
           inside crowded sheds.
       c) 54% thought that Diestel followed the GAP 5 or 5+ standards. In reality, less than 1%
           of Diestel’s birds enjoy GAP Step 5/5+ conditions.
       d) 92% thought that Diestel was a small operation where a family member is regularly
           personally involved for activities like walking the flock. In reality, Diestel employs
           more than a hundred people, contracts with other entities out of state, and operates
           across numerous states with facilities that have up to 15 flocks at a time and up to
           20,000 birds in a flock.
                 FEDERAL REGULATOR’S ROLE IN POULTRY LABELING
     85.        The Poultry Products Inspection Act (“PPIA”), administered by USDA’s Food
Safety and Inspection Service, provides the baseline for poultry processing law and regulations.
     86.        Under federal poultry labeling regulations, a poultry product is “misbranded”
where its labeling is false or misleading in any particular. 9 CFR § 381.1. Poultry labeling is
false or misleading where any “statement, word, picture, design, or device which is false or
misleading in any particular or conveys any false impression or gives any false indication of
origin, identity, or quality.” 9 CFR § 381.129(b). Federal law also prohibits trade names on
labels that are false or misleading, 9 CFR § 381.129(a).
     87.        Representing that a Turkey Product originates from the Sonora Ranch – i.e. not a




                                          Page 33 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 34 of 42


 factory farm – is a statement of fact, as one example of Diestel’s deception. The words and
 design on Diestel’s labels that give rise to this representation are subject to the misbranding
 provisions embodied in the PPIA.
       88.         The USDA-Food Safety and Inspection Service Compliance Guideline that
 addresses labels explains that animal raising terms such as “Humanely Raised” are a special
 statement or claim that must be approved by the Label Program Delivery Staff before entering
 commerce, per 9 C.F.R. § 412.1.
       89.         However, the USDA-Food Safety and Inspection Service (“FSIS”) does not

 independently verify through on-site inspections whether Defendant’s animal-raising claims
 are true.
       90.         Instead, the FSIS Labeling Guideline on “Documentation Needed to Substantiate
 Animal Raising Claims for Label Submissions” only requires that Defendant define its animal-
 raising claims, such as “Thoughtfully Raised,” with explanatory statements like “fresh air” and
 “room to roam.” FSIS also requires submission of evidence of self-serving statements from
 Defendant about its facilities and practices to substantiate its special animal-raising claims
 before placing the label on the Turkey Products that enter commerce.30
       91.         For example, the FSIS guidance on “Free Range” or “Free Roaming” states in
 pertinent part:
         In order to use these terms on a label, poultry producers must provide a brief
         description of the bird’s housing conditions with the label when it is submitted for
         approval. The written description of the housing conditions is evaluated to ensure
         the birds have continuous, free access to the out-of-doors for over 51% of their
         lives, i.e., through their normal growing cycle. During the winter months in a
         northern climate, birds are not “free range,” if they stay in coops all winter.
         Producer testimonials that support the use of the claim must state how the birds are
         raised in a northern climate in winter in order to conform to the meaning of “free



30
  Available at https://www.fsis.usda.gov/wps/wcm/connect/6fe3cd56-6809-4239-b7a2-
bccb82a30588/RaisingClaims.pdf?MOD=AJPERES (last visited July 10, 2019).


                                           Page 34 of 42
      Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 35 of 42


          range” during the winter months.31
       92.       Because of the lack of independent oversight by the USDA-FSIS to review
 whether producers’ animal-raising claims are correct, these labels are often used without
 verification as to their content.
       93.       The USDA Office of Inspector General issued an audit report titled “Controls
 over Meat, Poultry, and Egg Product Labels,” in June 2020. The executive summary concluded:
     As a result, meat, poultry, and egg product labels may reflect inaccurate statements and
     claims made by establishments.            Additionally, there is reduced assurance that

     establishments’ generic labels meet requirements. Based on our sample results, we
     estimated that approximately 2,038 (15.00 percent) of the approved required labels and 161
     (18.34 percent) of the approved generic labels may have one or more exceptions.
       94.       Diestel has been cited for its failure to follow the Code of Federal Regulations
 related to poultry labeling. It made a special labeling claim of “Humanely Raised on
 Sustainable Family Farms” on its turkey products. The USDA slaughterhouse inspector
 discovered this and issued a “noncompliance” notice to Diestel for its unapproved use of that
 claim.
                                CLASS ACTION ALLEGATIONS
       95.       Plaintiff Wetzel brings this action as a class action pursuant to Rule 23(a) and
 (b)(2) and/or (b)(3) of the Federal Rules of Civil Procedure (“Rule”) for the purposes of
 asserting the claims alleged in this Complaint on a common basis. Plaintiff brings this action on
 behalf of herself and all members of the following classes:

          New Mexico Class: All persons in New Mexico who purchased one or
          more of Diestel’s Turkey Products on or after November 19, 2016.
       96.       Excluded from the Class are any of Defendant’s officers, directors, or
 employees; officers, directors, or employees of any entity in which Defendant currently has or
 has had a controlling interest; and Defendant’s legal representatives, heirs, successors, and


31
   FSIS website, “Turkey Raised by the Rules,” https://www.fsis.usda.gov/wps/portal/fsis/topics/food-
safety-education/get-answers/food-safety-fact-sheets/poultry-preparation/turkey-raised-by-the-
rules/ct_index, (last visited July 10, 2019).


                                           Page 35 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 36 of 42


assigns. Plaintiff reserves the right to modify, change, or expand the Class definition, including
proposing additional subclasses, based upon discovery and further investigation.
     97.       Upon information and belief, the scope of this Class definition, including its
temporal scope, may be further refined after discovery of Defendant’s and/or third-party
records.
     98.       Numerosity. Class members are so numerous that joinder is impracticable.
Thousands of individuals were deceived by Defendant’s advertising.
     99.       Typicality. Plaintiff Wetzel’s claims are typical of the claims of the Class.

Plaintiff Wetzel is a member of a well-defined Class of similarly situated persons, and the
members of the Class were similarly affected by Defendant’s conduct and are owed the same
relief, as alleged in this Complaint. Members of the Class are ascertainable from Plaintiff
Wetzel’s description of the Class and/or Defendant’s records and/or records of third parties
accessible through discovery.
     100.      Adequacy. The representative Plaintiff will fairly and adequately represent the
members of the Class and has no interests that are antagonistic to the claims of the Class.
Plaintiff Wetzel’s interests in this action are antagonistic to the interests of Defendant, and
Plaintiff Wetzel will vigorously pursue the claims of the Class.
     101.      Commonality and Predominance. The representation that the Turkey Products
originate from a family “Turkey Ranch” in “Sonora, California” that does not treat its turkeys
like a traditional factory farm is uniformly communicated to Plaintiff and every other person,
who purchase any of the Turkey Products during the Class Period. Common questions of law
and fact affect the rights of each member of the Class, and a common remedy is sought for the
Class. There are substantial questions of law and fact common to all members of the Class that
will predominate over any individual issues. These common questions of law and fact include,
without limitation:
               a)     whether Defendant advertised its Turkey Products with the intent to not
                      sell them as advertised in violation of New Mexico Stat. Ann. § 57-12-
                      2(D)(7);




                                          Page 36 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 37 of 42


              b)     whether Defendant represented in advertising for the Turkey Products that
                     the Products had characteristics, ingredients, uses, or benefits that they do
                     not have, in violation of New Mexico Stat. Ann. § 57-12-2(D)(5);
              c)     whether Defendants’ labeling, marketing, and sale of the Turkey Products
                     constituted unfair, deception, fraudulent, or unlawful conduct;
              d)     Whether Defendant materially mispresented, either through express or
                     implied representations, that the Turkey Products had characteristics,
                     ingredients, uses or benefits that they do not have;

              e)     Whether Defendant procured and retained ill-gotten gains from Plaintiff
                     and members of the Class;
              f)     Whether Defendant’s conduct injured consumers and, if so, the extent of
                     the injury;
              g)     whether Plaintiff and Class members are entitled to damages, and if so, in
                     what amount; and
              h)     whether Plaintiff and Class members are entitled to equitable relief,
                     including restitution or injunctive relief.
     102.     A class action provides a fair and efficient method, if not the only method, for
adjudicating this controversy. The substantive claims of Plaintiff Wetzel and the Class are
nearly identical and will require evidentiary proof of the same kind and application of the same
laws. There is no plain, speedy, or adequate remedy other than by maintenance of this class
action.
     103.     Superiority. A class action is superior to other available methods for the fair and
efficient adjudication of this controversy because Class members number in the thousands and
individual joinder is impracticable. The expense and burden of individual litigation would make
it impracticable or impossible for proposed Class members to prosecute their claims
individually. Trial of Plaintiff Wetzel’s and the Class members’ claims is manageable.
     104.     Plaintiff Wetzel has retained counsel who are competent and experienced in
consumer protection litigation, including class actions relating to false advertising and who




                                          Page 37 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 38 of 42


have successfully represented plaintiffs in complex class actions. Plaintiff Wetzel’s counsel
currently represents other plaintiffs in several similar complex class actions involving false
advertising.
      105.       Plaintiff Wetzel knows of no difficulty that will be encountered in the
management of this litigation that would preclude its maintenance of a class action.
                                      NOTICE OF CLAIMS
      106.       Diestel has been on notice of the claims asserted in this action for years. First,
Diestel was sued by a nonprofit organization, Direct Action Everywhere SF Bay Area, in

January 2017 for false advertising and unfair competition. Second, a Complaint alleging
substantially similar claims for a California class was filed against Defendant in the Northern
District of California in October 2020.


                                      CAUSES OF ACTION

                                            COUNT I
               Violations of the New Mexico Unfair Practices Act, § 57-12-1 et seq.
                            on Behalf of Plaintiff Wetzel and the Class

      107.       Plaintiff realleges and incorporates by reference each preceding paragraph as if

fully set forth herein.
      108.       Plaintiff is a person as defined in § 57-12-2(A).
      109.       Diestel knowingly made false and misleading oral or written statements (or in
the exercise of reasonable diligence should have been aware of the false and misleading
statement), visual descriptions, or other representations in connection with the sale of goods in
the regular course of Diestel's trade, and those statements and representations may tend to or
deceive or mislead any person (§ 57-12-2(D)), specifically these unfair or deceptive trade
practices:
                a)        Diestel caused confusion or misunderstanding as to the source,
                sponsorship, approval or certification of goods;
                b)        Diestel caused confusion or misunderstanding as to affiliation,

                connection or association with or certification by another;



                                            Page 38 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 39 of 42


              c)       Diestel used deceptive representations or designations of geographic
              origin in connection with goods;
              d)       Diestel represented that its goods have sponsorship, approval,
              characteristics, and benefits that they do not have;
              e)       Diestel represented that goods are of a particular standard, quality or
              grade or that the goods are of a particular style or model when they are of another;
              f)       Diestel used exaggeration, innuendo or ambiguity as to a material fact or
              failed to state a material fact when doing so deceives or tends to deceive;

              g)       Diestel failed to deliver the quality of goods contracted for;
     110.      Diestel engaged in unconscionable trade practices in connection with the sale of
goods by
              a)       taking advantage of the lack of knowledge, ability, experience or capacity
              of Plaintiff and consumers to a grossly unfair degree, or
              b)       resulting in a gross disparity between the value received by Plaintiff and
              consumers and the price paid.
     111.      Diestel willingly engaged in these practices.
     112.      Diestel intentionally and knowingly misrepresented its Turkey Products and
knew or should have known that its conduct violated the N.M. Unfair Practices Act.
     113.      Diestel owed Plaintiff and similarly-situated consumers a duty to disclose all
material facts concerning the Turkey Products because it had exclusive knowledge about the
raising, treatment and marketing of the turkeys.
     114.      Diestel’s misrepresentations and omissions caused damages to Plaintiff and
similarly-situated consumers in an amount to be determined at trial.
     115.      Plaintiff has suffered lost money and property as a result of Diestel’s unlawful
practices.
     116.      Plaintiff and similarly-situated consumers also seek treble damages, injunctive
relief, costs and attorneys’ fees and any other proper relief under the N.M. Unfair Practices Act.




                                          Page 39 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 40 of 42


                                          COUNT II
             Violation of New Mexico’s False Advertising Law, § 57-15-1 et seq.,
                          on Behalf of Plaintiff Wetzel and the Class

      117.      Plaintiff realleges and incorporates by reference each preceding paragraph as if

fully set forth herein.
      118.      Plaintiff is a private citizen and initiates this action on her behalf and all others
similarly situated.
      119.      Defendant has violated N.M. Stat. Ann. §§ 57-15-1 et seq. by falsely advertising
the Turkey Products in the conduct of a business, trade, or commerce within the state of New
Mexico.
      120.      The advertising, including labeling, of the Turkey Products was and is
misleading in material respects.
      121.      The advertising of the Turkey Products, including labeling, failed to reveal facts
material in the light of such representations with respect to the commodity to which the
advertising relates under the conditions prescribed in said advertisement, or under such
conditions as are customary or usual.
      122.      Diestel willfully engaged in this false advertising.
      123.      This is an exceptional case in which the Defendant has willfully engaged in false
advertising, thus making an award of costs or attorneys’ fees an appropriate remedy. N.M. Stat.
Ann. § 57-15-5.


                                      COUNT III
                  Common Law Unjust Enrichment Under New Mexico Law
                       on Behalf of Plaintiff Wetzel and the Class
      124.      Plaintiff realleges and incorporates by reference each preceding paragraph as if
fully set forth herein.
      125.      Plaintiff and her fellow consumers enriched Diestel by buying the Turkey
Products. The benefit was not conferred gratuitously nor did Plaintiff or her fellow consumers
interfere in Diestel’s business.
      126.      Diestel accepted and retained the benefit conferred by the purchases of Plaintiff




                                           Page 40 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 41 of 42


and her fellow consumers.
     127.      It would be unjust for Diestel to retain these benefits because Diestel obtained
these benefits by misleading and deceiving Plaintiff and her fellow consumers by representing
that the Turkey Products are from Sonora Ranch, “Thoughtfully Raised,” third-party certified,
slow grown, from a small family farm, raised without chemicals, and produced in an
environmentally friendly way when they are not.
     128.      As a result of this unjust enrichment, Diestel should disgorge its benefits in an
amount to be determined at trial.

                                          DAMAGES
     129.      As a result of Defendant’s negligent misrepresentations, including violations of
New Mexico statute, Plaintiff was damaged in the amount of the purchase price, or in the
alternative, in the amount of the purchase price tied to the false and misleading representations,
in amounts to be proven at trial.
                                    REQUEST FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
Plaintiff’s favor and against Defendant, as follows:
       A.      An order certifying the proposed Class; appointing Plaintiff Wetzel as
representative of the Class; and appointing Plaintiff Wetzel’s undersigned counsel as class
counsel for the Class;
       B.      A declaration that Defendant is financially responsible for notifying Class
members of the pendency of this suit;
       C.      An order enjoining Defendant’s unlawful and deceptive acts and practices that
includes, but is not limited to, requiring Defendant to cease the acts of unfair competition
alleged here and to correct its advertising, promotion, and marketing campaigns by, without
limitation, removing and/or refraining from making representations in the Turkey Products’
marketing materials that the Products come from turkeys raised on the Sonora Ranch, are
“Thoughtfully Raised,” are third party certified at the highest animal welfare standard, are slow
grown and proprietary breeds, come from a small family farm, are raised antibiotic and




                                          Page 41 of 42
     Case 1:20-cv-01213-JHR-KRS Document 1 Filed 11/19/20 Page 42 of 42


chemical free, and produced in an environmentally friendly way;
          D.     Actual damages or $100 per purchase, whichever is greater, discretionary treble
damages, punitive damages, and reasonable attorneys’ fees and costs, as well as all other proper
and just relief available under N.M. Stat. Ann § 57-12-10;
          E.     Restitution for members of the Class to recover Defendant’s ill-gotten benefits;
          F.     Monetary damages, statutory damages and injunctive relief for members of the
Class in the maximum amount provided by law;
          G.     Punitive damages in accordance with proof and in an amount consistent with

applicable precedent;
          H.     An order finding in favor of Plaintiff Wetzel and the Class on all counts asserted
herein;
          I.     An order requiring Defendant to pay attorneys’ fees and litigation costs to
Plaintiff;
          J.     Ordering Defendant to pay both pre- and post-judgment interest at the highest
rate allowable by law on any amounts awarded; and
          K.     Any further relief that the Court may deem appropriate.
                                           JURY DEMAND
          Plaintiff demands a trial by jury of all claims in this Complaint so triable.

Dated: November 19, 2020                         Respectfully submitted,

ELSNER LAW & POLICY, LLC                         THE POTTS LAW FIRM, LLP


By: ___________________________                  By: /s/ Timothy L. Sifers
Gretchen Elsner                                  Timothy L. Sifers
Gretchen@ElsnerLaw.org                           Nathaniel K. Scearcy
314 South Guadalupe Street                       To be Admitted Pro Hac Vice
Santa Fe, New Mexico 87501                       1901 W. 47th Place, Suite 210
Telephone: (505) 303-0980                        Westwood, KS 66205
                                                 Telephone: (816) 931-2230
                                                 Facsimile: (816) 931-7030
                                                 Email: tsifers@potts-law.com
                                                 nscearcy@potts-law.com
Counsel for Plaintiff & the Proposed Class




                                             Page 42 of 42
